DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 were originally presented having a filing date of 15 April 2020 and claiming priority to Provisional Application 62/834337 that was filed on 15 April 2019. Claims 1, 4, 12, 15, and 18 were amended via Amendments received 13 July 2022. 
This communication is a final Office action. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 9, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Badalamenti et al (US Patent No. 10423834 B2), hereinafter referred to as “Badalamenti ‘834”, in view of Schmidt et al. (US Patent No. 10743136 B1), hereinafter referred to as “Schmidt”, and further in view of Korn et al (US Patent No. 9562769 B2), hereinafter referred to as “Korn”.
Badalamenti ‘834, Korn, and Schmidt are considered analogous to the claimed invention because they are in the same field of vehicle navigation and control (see MPEP 2141.01(a)).
Regarding claim 1, Badalamenti ‘834 teaches A system for supporting an autonomous vehicle user, the system comprising: 
a user computing device (see at least Badalamenti ‘834 Fig. 1, column 4, line 47 “rider client device 100”) comprising at least one processor and a machine-readable medium (see at least Badalamenti ‘834 column 4, lines 52-53 “Client devices typically have one or more processors, memory”) comprising instructions thereon that, when executed by the at least one processor, causes the at least one processor to perform operations comprising: 
sending to a service arrangement system a service request describing a payload to be transported (see at least Badalamenti ‘834 Fig. 1, column 3, lines 10-25 “The rider operates the rider application 102 to view information about the network service 130, and to make a request for service from the network system 130 for a delivery or transport service (“a trip”) of the rider (and, optionally, additional persons) and/or items, for example cargo needing transport. The rider application enables the rider to specify an origin location and/or a destination location associated with the trip. … For purposes of simplicity, as described herein, an origin location can include a pickup location for service”); 
receiving, from the service arrangement system, a service confirmation message describing a stopping location for a user to meet an autonomous vehicle and autonomous vehicle data describing the autonomous vehicle (see at least Badalamenti ‘834 Figs. 3 and 4, column 4, lines 1-4 “Alternatively, the network system 130 selects an autonomous vehicle to transport the rider to the destination location. For convenience, this disclosure describes an embodiment in which the vehicle is operated by a driver. However, embodiments described herein may be adapted for vehicles that do not necessarily need to be operated by a person.”, column 6, lines 23-27 “As the vehicle progresses along the route to the pickup location (i.e., as the content in the field of view changes), the AR control module updates the AR elements to notify the rider of the driver's location.”, column 6, lines 8-13 “In other embodiments, the AR control module 150 automatically instructs the rider client device 100 to display the live video feed responsive to the trip monitoring module 145 notifying the AR control module 150 that the driver's vehicle is within a threshold distance of the pickup location.”, column 8, lines 55-63 “Responsive to receiving the notification from the trip monitoring module 145, the AR control module 150 sends 225 an instruction to the rider client device 100 to display a live video feed using the camera on the rider client device 100 and queries 230 the driver data store 184 for driver information associated with the driver. The driver information includes information about the driver as well as the driver's vehicle and includes at least the year, make, model, color, and license plate state and number of the vehicle”); 
after the first wireless beacon has detected the autonomous vehicle at the stopping location, receiving a message that the autonomous vehicle is at the stopping location (see at least Badalamenti ‘834 column 9, lines 38-42 “the AR control module 150 might instruct the AR application to highlight the driver's vehicle as it approaches the pickup location and, optionally, to display other AR elements (e.g., text, navigational elements) notifying the rider of the driver's location”, wherein the rider will be notified of the driver’s parked location); and 
displaying at a display of the user computing device, a direction from the first location of the user computing device to the stopping location (see at least Badalamenti ‘834 Fig. 4, column 10, lines 11-16 “In some embodiments, the AR elements also include navigational elements. For example, in the captured image 402, the AR control module 150 generates for display an arrow pointing to the driver's vehicle.”).
Badalamenti ‘834 does not teach but Korn teaches receiving a first wireless signal from a first wireless beacon (see at least Korn column 4, lines 22-26 “placing a beacon device in the vehicle, the beacon device being capable of wireless signal communication according to preset parameters; b) detecting, on a locator device, the presence of the beacon device in the vehicle via the wireless signal”); 
determining a first location of the user computing device using the first wireless signal (see at least Korn column 4, lines 26-29 “automatically initiating and using locating technology in the locator device to establish current location coordinates for the locator device upon detecting the presence of the beacon device”, column 4, lines 57-62 “The locator device is an electronic device, capable of determining or retrieving its location, preferably a device that uses GPS technology, such as a commercial GPS receiver, a cell phone or PDA with a built-in GPS receiver, a cell phone of PDA that is GPS-capable (e.g. has a GPS chipset) or a similar device.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Badalamenti ‘834 to use “receiving a first wireless signal from a first wireless beacon; determining a first location of the user computing device using the first wireless signal” as disclosed in Korn. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Badalamenti ‘834’s transport management system assisting riders with locating an autonomous vehicle with Korn’s inclusion of a beacon device in the vehicle. Doing so would allow a user with a cellular device in an area unknown to them to locate their vehicle, without significant expense or modification to the vehicle being located, and by using a widely-used and secure wireless communication standard to find a vehicle which does not require someone in the vehicle to communicate with the user (see at least Korn column 3, lines 22-39 “There is a need for a method of locating a vehicle that uses a single GPS device, ideally in a one-step operation that does not require any modification of the vehicle. There is also a need for a method of locating a vehicle that functions autonomously, enabling the recording of the vehicle's location on a GPS-enabled device without any user intervention and without the requirement for noteworthy modifications to the vehicle. Ideally, such a method would use a device that is unobtrusive and requires minimal or no modification to the vehicle. There is further a need for a method of locating a vehicle that does not rely on retrieving coordinates after the vehicle is parked, to increase the likelihood of the coordinates being captured and stored in a timely fashion so that the co-ordinates are in very close proximity to the vehicle's actual location. It is an object of this invention to partially or completely fulfill one or more of the above-mentioned needs.”, Korn column 10, lines 51-57 “Bluetooth is preferred for the wireless communication between the beacon device 10 and the locator device 20, as the signal range is low enough to provide activation near the vehicle's location, while also providing encryption such that a particular beacon can be associated with a particular locator device, thus preventing interference and false signals from other beacons during normal use.”). 
Badalamenti ‘834 in view of Korn does not teach but Schmidt teaches receiving a second wireless signal from a second wireless beacon (see at least Schmidt Fig. 1, column 3, lines 36-38 “In some embodiments, the beacons 162 may be configured to emit, receive, and/or otherwise communicate signals in specific directions.”); 
determining a first location of the user computing device using … a location of the first wireless beacon, the second wireless signal, and a location of the second wireless beacon that is different than the location of the first wireless beacon (see at least Schmidt Fig. 1, column 3, lines 12-38 “FIG. 1 further illustrates beacons 162 that are configured to communicate with and locate the autonomous vehicle 102 and the personnel 104. More specifically, the beacons 162 communicate with and locate the autonomous vehicle 102 and the mobile device 106 of the personnel 104. In some embodiments, the beacons 162 may be configured or arranged in specific locations so that multiple beacons 162 may simultaneously communicate with and locate the autonomous vehicle 102 and/or the mobile device 106 of the personnel… multiple beacons 162 may simultaneously determine distances between the beacon 162 and the autonomous vehicle 102 and/or the mobile device 106. Thus, by using these different distances, the beacons 162 may determine the specific location of the autonomous vehicle 102 and/or the mobile device 106. In other words, the beacons 162 may triangulate the location of the autonomous vehicle 102 and the mobile device 106. In some embodiments, the beacons 162 may be configured to emit, receive, and/or otherwise communicate signals in specific directions.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Badalamenti ‘834 to use “receiving a second wireless signal from a second wireless beacon; determining a first location of the user computing device using … a location of the first wireless beacon, the second wireless signal, and a location of the second wireless beacon that is different than the location of the first wireless beacon” as disclosed in Korn. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify Badalamenti ‘834 in view of Korn with Schmidt’s plurality of beacons sending signals to determine the location of the user device in order to be able to locate the autonomous vehicle and mobile device accurately using triangulation (see at least Schmidt column 3, lines 21-35 “While distance between the beacon 162 and the autonomous vehicle 102 or the distance between the beacon 162 and the mobile device 106 may be simply determined by the communication between the respective parties, the specific position of the autonomous vehicle 102 and/or the mobile device 106 is a more complex task. By configuring or arranging the beacons in specific locations, multiple beacons 162 may simultaneously determine distances between the beacon 162 and the autonomous vehicle 102 and/or the mobile device 106. Thus, by using these different distances, the beacons 162 may determine the specific location of the autonomous vehicle 102 and/or the mobile device 106. In other words, the beacons 162 may triangulate the location of the autonomous vehicle 102 and the mobile device 106.”).
Regarding claim 2, Badalamenti ‘834 in view of Korn and further in view of Schmidt teaches the system of claim 1 as shown above. Korn teaches wherein the first wireless signal comprises location data indicating a location of the first wireless beacon (see at least Korn column 4, lines 20-26 “According to another aspect of the invention, there is provided a method of locating a vehicle, comprising: a) placing a beacon device in the vehicle, the beacon device being capable of wireless signal communication according to preset parameters; b) detecting, on a locator device, the presence of the beacon device in the vehicle via the wireless signal”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Badalamenti ‘834 to use “wherein the first wireless signal comprises location data indicating a location of the first wireless beacon” as disclosed in Korn. The motivation for making this modification to the teachings of Badalamenti ‘834 is the same as that set forth above, in the rejection of claim 1. 
Regarding claim 3, Badalamenti ‘834 in view of Korn and further in view of Schmidt teaches the system of claim 1 as shown above. Korn teaches the operations further comprising receiving from the service arrangement system a first wireless beacon location for the first wireless beacon (see at least Korn column 4 lines 21-39“a) placing a beacon device in the vehicle, the beacon device being capable of wireless signal communication according to preset parameters; b) detecting, on a locator device, the presence of the beacon device in the vehicle via the wireless signal… automatically storing, as a waypoint on the locator device, the last updated location coordinates upon the locator device ceasing to detect the presence of the beacon device, wherein the stored waypoint represents the approximate location of the vehicle”), 
wherein the determining of the first location of the user computing device is also based at least in part on the first wireless beacon location (see at least Korn column 4, lines 26-29 “automatically initiating and using locating technology in the locator device to establish current location coordinates for the locator device upon detecting the presence of the beacon device”, column 4 line 66-column 5 line 12 “there is provided a system for locating a parked vehicle, comprising: a) a beacon device that is placed in the vehicle, the beacon device being capable of wireless signal broadcasting according to preset parameters b) a locator device operative to detect the wireless signal of the beacon device, and to automatically initiate and use location technology in the locator device to update its current location for as long as the locator device remains within signal range of the beacon device and to record the last location as a waypoint upon ceasing to detect the wireless signal, wherein the locator device denotes the waypoint as the approximate location of the parked vehicle, and guiding the user back to the waypoint representing the approximate location of their vehicle.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Badalamenti ‘834 to use “the operations further comprising receiving from the service arrangement system a first wireless beacon location for the first wireless beacon, wherein the determining of the first location of the user computing device is also based at least in part on the first wireless beacon location” as disclosed in Korn. The motivation for making this modification to the teachings of Badalamenti ‘834 is the same as that set forth above, in the rejection of claim 1. 
Regarding claim 4, Badalamenti ‘834 in view of Korn and further in view of Schmidt teaches the system of claim 3 as shown above. Korn teaches wherein the first wireless beacon location is received at a first time (see at least Korn column 4, lines 24-26 “detecting, on a locator device, the presence of the beacon device in the vehicle via the wireless signal”), 
the operations further comprising: receiving a second wireless beacon location of the first wireless beacon, the second wireless beacon location received at a second time after the first time; receiving a second wireless signal from the first wireless beacon after receiving the first wireless signal (see at least Korn Figs. 8-9, column 4, lines 39-33 “using location technology to update the current location coordinates of the locator device at regular intervals for as long as the locator device remains within signal range of the beacon device”, column 4, lines 43-50 “The beacon device may communicate with the locator device continuously, or may communicate with the locator device on a periodic basis. The time interval between communications should not exceed the approximate time that it would take a person to walk a distance from his vehicle to a location at which he or she would no longer be fairly easily able to determine the location of his or her vehicle (i.e. 60 seconds)”); 
and generating a second location of the user computing device based at least in part on the second wireless beacon location and the second wireless signal (see at least Korn Figs. 8-9, column 4, lines 26-32 “c) automatically initiating and using locating technology in the locator device to establish current location coordinates for the locator device upon detecting the presence of the beacon device; d) using location technology to update the current location coordinates of the locator device at regular intervals for as long as the locator device remains within signal range of the beacon device”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Badalamenti ‘834 to use “wherein the first wireless beacon location is received at a first time, the operations further comprising receiving a second wireless beacon location of the first wireless beacon, the second wireless beacon location received at a second time after the first time; and receiving a second wireless signal from the first wireless beacon after receiving the first wireless signal; and generating a second location of the user computing device based at least in part on the second wireless beacon location and the second wireless signal” as disclosed in Korn. The motivation for making this modification to the teachings of Badalamenti ‘834 is the same as that set forth above, in the rejection of claim 1. 
Regarding claim 5, Badalamenti ‘834 in view of Korn and further in view of Schmidt teaches the system of claim 1 as shown above. Badalamenti ‘834 further teaches further comprising the service arrangement system, the service arrangement system programmed to perform operations comprising: 
receiving the service request (see at least Badalamenti ‘834 Fig. 2 “Submit trip request (205)”); 
selecting the autonomous vehicle for executing a service described by the service request (see at least Badalamenti ‘834 column 3, lines 55-57 “Responsive to receiving a trip request, the network system 130 uses information from the trip request to match the rider with one of a plurality of available drivers.”, column 4, lines 1-7 “Alternatively, the network system 130 selects an autonomous vehicle to transport the rider to the destination location. For convenience, this disclosure describes an embodiment in which the vehicle is operated by a driver. However, embodiments described herein may be adapted for vehicles that do not necessarily need to be operated by a person.”); 
accessing an indication of a stopping location for the autonomous vehicle, the stopping location associated with the service (see at least Badalamenti ‘834 column 1, lines 40-50 “A trip management module receives, through a rider application, rider input comprising a set of service data. In one embodiment, the service data includes at least an origin location, a request for a driver associated with the network system to transport the rider from the origin location, and optionally, a destination location and a desired departure time. The origin location is a physical location over a threshold radius and/or with predetermined boundaries (e.g., San Francisco International Airport) and encompasses one or more pickup locations (e.g., a two meter-long stretch of curb where the driver stops and the rider enters the vehicle).”); 
and sending the service confirmation message to the user computing device (see at least Badalamenti ‘834 Fig. 3, column 9, lines 47-50 “FIG. 3 illustrates an example captured image 302 displayed in a user interface of a rider client device 100. The captured image 302 is augmented with AR elements identifying the driver's vehicle, in accordance with an embodiment.”).
Regarding claim 7, Badalamenti ‘834 in view of Korn and further in view of Schmidt teaches the system of claim 5 as shown above. Badalamenti ‘834 further teaches the operations executed by the service arrangement system further comprising: 
receiving, from the first wireless beacon, data indicating that the autonomous vehicle is present at the stopping location (see at least Badalamenti ‘834 column 2, lines 59-63 “The trip monitoring module receives information from a location determination module on the driver client device during the duration of the trip and notifies an AR control module when the driver client device (and thus the driver's vehicle) is within a threshold distance of the pickup location”); 
and sending to the user computing device an indication that the autonomous vehicle is present at the stopping location (see at least Badalamenti ‘834 Fig. 4, column 2, lines 59-63 “The trip monitoring module … notifies an AR control module when the driver client device (and thus the driver's vehicle) is within a threshold distance of the pickup location”, column 6, lines 8-13 “In other embodiments, the AR control module 150 automatically instructs the rider client device 100 to display the live video feed responsive to the trip monitoring module 145 notifying the AR control module 150 that the driver's vehicle is within a threshold distance of the pickup location.”).
Regarding claim 9, Badalamenti ‘834 in view of Korn and further in view of Schmidt teaches the system of claim 1 as shown above. Badalamenti ‘834 further teaches wherein the first wireless signal indicates that the autonomous vehicle is present at the stopping location (see at least Badalamenti ‘834 Fig. 4, column 2, lines 59-63 “The trip monitoring module … notifies an AR control module when the driver client device (and thus the driver's vehicle) is within a threshold distance of the pickup location”, column 6, lines 8-13 “In other embodiments, the AR control module 150 automatically instructs the rider client device 100 to display the live video feed responsive to the trip monitoring module 145 notifying the AR control module 150 that the driver's vehicle is within a threshold distance of the pickup location.”).
Regarding claims 12 and 18, these claims are substantially similar to claim 1, and are, therefore, rejected in the same manner as claim 1 as has been set forth above. 
Regarding claims 13 and 19, these claims are substantially similar to claim 2, and are, therefore, rejected in the same manner as claim 2 as has been set forth above.
Regarding claims 14 and 20, these claims are substantially similar to claim 3, and are, therefore, rejected in the same manner as claim 3 as has been set forth above.
Regarding claim 15, this claim is substantially similar to claim 4, and is, therefore, rejected in the same manner as claim 4 as has been set forth above. 
Regarding claim 16, this claim is substantially similar to claim 9, and is, therefore, rejected in the same manner as claim 9 as has been set forth above. 
Regarding claim 17, this claim is substantially similar to claim 10, and is, therefore, rejected in the same manner as claim 10 as has been set forth above. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Badalamenti ‘834 in view of Korn and further in view of Schmidt as applied to claim 5 above, and even further in view of Yu et al. (Publication No. US 20150006005 A1), hereinafter referred to as “Yu”.
Yu is considered analogous to the claimed invention because they are in the same field of vehicle navigation and control (see MPEP 2141.01(a)).
Regarding claim 6, Badalamenti ‘834 in view of Korn and further in view of Schmidt teaches the system of claim 5 as shown above. The combination of Badalamenti ‘834 in view of Korn and further in view of Schmidt fails to teach but Yu teaches the operations executed by the service arrangement system further comprising receiving roadway condition data from the first wireless beacon, wherein the selecting of the autonomous vehicle is based at least in part on the roadway condition data (see at least Yu [0187] “The selected vehicle is one that is in relative close proximity to the sender's designated location to provide timely on-demand delivery service. Proximity to the sender's designated location may be determined based on any suitable parameter, such as straight-line distance, travel distance, and/or travel time. Estimates of proximity may vary depending upon various external factors such as road and traffic conditions, time of day, weather conditions, traffic signal patterns, number of turns required, availability of highways or expressways on the way, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Badalamenti ‘834 in view of Korn and further in view of Schmidt to use “the operations executed by the service arrangement system further comprising receiving roadway condition data from the first wireless beacon, wherein the selecting of the autonomous vehicle is based at least in part on the roadway condition data” as disclosed in Yu. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the combination of Badalamenti ‘834 in view of Korn and further in view of Schmidt to include Yu’s selection of a vehicle to complete a requested service to strive for a timely completion of a requested service, taking into account conditions like traffic and weather (see at least Yu [0189] “The selected vehicle is one that is in relative close proximity to the sender's designated location to provide timely on-demand delivery. As such, in some embodiments, for greater than 60% of all accepted taxi requests made by senders, the selected vehicle arrives at the sender's designated location within 45 minutes of the sender's taxi request; in some cases, for greater than 75% of all accepted taxi requests… Here, "all accepted requests" means not counting denied requests (such as prank calls) but encompassing the possibility of delaying incidents, whether expected or unexpected, such as traffic collision, vandalism, road closure, heavy traffic conditions, incorrect or non-existent sender location, inability to access the sender's location (e.g. gated community), etc.”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Badalamenti ‘834 in view of Korn and further in view of Schmidt as applied to claim 5 above, and even further in view of Badalamenti et al (US Patent No. 10508925 B2), hereinafter referred to as “Badalamenti ‘925”.
Badalamenti ‘925 is considered analogous to the claimed invention because they are in the same field of vehicle navigation and control (see MPEP 2141.01(a)).
Regarding claim 8, Badalamenti ‘834 in view of Korn and further in view of Schmidt teaches the system of claim 5 as shown above. The combination of Badalamenti ‘834 in view of Korn and further in view of Schmidt fails to teach but Badalamenti ‘925 teaches the operations executed by the service arrangement system further comprising: receiving stopping location availability data from at least one wireless beacon (see at least Badalamenti ‘925 Fig. 2, column 9, lines 39-45 “Responsive to receiving the instruction, the pickup location selection module 155 queries 220 the pickup location data store 188 for the historical service data and location characteristics associated with the origin location. In one embodiment, the historical service data includes candidate pickup locations (i.e., previously used pickup locations at the origin location).”); 
and selecting the stopping location based at least in part on the stopping location availability data (see at least Badalamenti ‘925 Fig. 2, column 9, lines 59-61 “At 235, the pickup location selection module 155 selects one or more of the highest ranked candidates as the pickup location for the trip.”).
(Supplementary note: Badalamenti ‘925’s “pickup location” is considered analogous to Applicant’s “stopping location” in view of Applicant’s specification [0016] “A stopping location is a place where the autonomous vehicle can stop to pick-up or drop off one or more passengers and/or one or more pieces of cargo.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Badalamenti ‘834 in view of Korn and further in view of Schmidt to use “the operations executed by the service arrangement system further comprising: receiving stopping location availability data from at least one wireless beacon and selecting the stopping location based at least in part on the stopping location availability data” as disclosed in Badalamenti ‘925. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the combination of Badalamenti ‘834 in view of Korn and further in view of Schmidt to include Badalamenti ‘925’s determination of a pickup location to efficiently coordinate the pickup of a ride-requesting user with the vehicle when the user requests a ride in an less than ideal location (see at least Badalamenti ‘925 column 1, lines 15-31 “Typically, the pickup location for a trip is the rider's current location as input by the rider or determined by a location determination module on the rider client device. This may lead to inefficiencies in the pickup process in densely populated pickup areas and in instances when characteristics of the pickup location (e.g., bus stops or hedges lining the road) render the location unsuitable for pickup. Riders and drivers must then coordinate a new pickup location, causing frustration to the parties and further delaying the trip. To enable a more efficient pickup of a rider, a network system uses historical service data and location characteristics to select an efficient pickup location and navigate the rider to the location using augmented reality (AR).”).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Badalamenti ‘834 in view of Korn and further in view of Schmidt as applied to claim 1 above, and even further in view of Makled et al. (US Patent No. 10791439 B2), hereinafter referred to as “Makled”.
Makled is considered analogous to the claimed invention because they are in the same field of vehicle navigation and control (see MPEP 2141.01(a)).
Regarding claim 10, Badalamenti ‘834 in view of Korn and further in view of Schmidt teaches the system of claim 1 as shown above. The combination of Badalamenti ‘834 in view of Korn and further in view of Schmidt fails to teach but Makled teaches the operations further comprising: receiving vehicle data from the first wireless beacon (see at least Makled column 3, lines 25-26 “vehicle 100 may include a sensor 102, a processor 110, and a communication system 112”, column 3, lines 36-43 “Sensor 102 of vehicle 100 may be configured to gather data, such as images, video, and other data described herein. Sensor 102 may thus be a camera, a microphone, a diagnostic system or device, and more. Further, sensor 102 may be a single device or system, or may be multiple devices or systems. Sensor 102 may be positioned in one location or in many locations, inside our outside of vehicle 100, in any suitable orientation.”, column 6, lines 44-46 “Communication system 112 may include one or more antennas and/or systems for DSRC and/or other short range communication”, wherein a communication system including one or more antennas and/or systems for short range communication is considered equivalent to a beacon); 
and uploading the vehicle data to the service arrangement system (see at least Makled Fig. 3, column, lines “Method 300 may start at block 302. At block 304, method 300 may include gathering data to be uploaded to the server. The data may be gathered by one or more vehicle sensors, and may be used by the server to diagnose, debug, or improve the safety and operation of vehicle 100. At block 306, method 300 may include determining whether the gathered data is too large… If the data is not too large at block 306, method 300 may include uploading the data to the server at block 308.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Badalamenti ‘834 in view of Korn and further in view of Schmidt to use “the operations further comprising: receiving vehicle data from the first wireless beacon; and uploading the vehicle data to the service arrangement system” as disclosed in Makled. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the combination of Badalamenti ‘834 in view of Korn and further in view of Schmidt to include Makled’s uploading of collected vehicle data to a server to allow the operation of an autonomous vehicle to be monitored and improved (see at least Makled column 2, lines 19-24 “As noted above, many vehicles may include sensors and other devices or systems that gather information about the vehicle settings, diagnostics, surroundings, and other data corresponding to the vehicle. This information may be useful for analysis of the vehicle and surroundings, to improve vehicle operation and safety.”, column 9, lines 41-43 “The data may be gathered by one or more vehicle sensors, and may be used by the server to diagnose, debug, or improve the safety and operation of vehicle 100.”).
Regarding claim 11, Badalamenti ‘834 in view of Korn and further in view of Schmidt teaches the system of claim 1 as shown above. The combination of Badalamenti ‘834 in view of Korn and further in view of Schmidt fails to teach but Makled teaches further comprising the first wireless beacon, the first wireless beacon being programmed to perform operations comprising: accessing first device data; and transmitting the first device data to a second device for uploading to the service arrangement system (see at least Makled Fig. 3, column 9 line 39-column 10 line 7 “At block 304, method 300 may include gathering data to be uploaded to the server… If the data is too large (or the upload time is too high), method 300 may include determining the data upload rates of nearby vehicles at block 310… At block 314, method 300 may include selecting one or more vehicles to establish an ad hoc network. Selecting the vehicles may be based on one or more factors, such as the upload rates, route and guidance information, and various other factors noted above with respect to FIG. 1. At block 316, method 300 may include separating the data into segments, and at block 318 method 300 may include transmitting the segments to the selected vehicles. At block 320, method 300 may include uploading the data to the server.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Badalamenti ‘834 in view of Korn and further in view of Schmidt to use “further comprising the first wireless beacon, the first wireless beacon being programmed to perform operations comprising: accessing first device data; and transmitting the first device data to a second device for uploading to the service arrangement system” as disclosed in Makled. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the combination of Badalamenti ‘834 in view of Korn and further in view of Schmidt to include Makled’s sending collected vehicle data to another device to be uploaded to a server to allow data which requires a large storage and bandwidth to be uploaded to a server (see at least Makled column 2 line 34-column 3 line 11 “The data collected by a vehicle may include images and video, which can take up a relatively large amount of storage space and require a large amount of bandwidth or a long time to transfer. HD video in particular can be captured at a rate of many megabytes per second, requiring a high bandwidth to transfer. Hardware, network, and/or regulatory restraints on vehicle communication may limit the amount of data that can be uploaded from a vehicle and/or a rate at which the data can be transferred. For instance, the upload rate of a particular vehicle may be limited to 10 Mbps. Where the amount of data to be transferred is much larger, it may take a very long time to transfer the data. And if the vehicle continues to capture data at a rate larger than the upload rate, a backlog of data may continually grow even as data is uploaded from the vehicle…. Thus, embodiments of the present disclosure may allow a vehicle to capture and upload larger amounts of data through the use of multiple vehicle communication channels by developing an ad hoc vehicle network of nearby vehicles.”).
Response to Arguments
Applicant’s arguments, filed 13 July 2022, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an additional reference of Schmidt teaching the added limitations of claims 1, 12, and 18. Badalamenti ‘834 in view of Korn and further in view of Schmidt teach the limitations of claims 1-5, 7, 9, 12-16, and 18-20, as shown above; Badalamenti ‘834 in view of Korn and further in view of Schmidt, and even further in view of Yu teach the limitations of claim 6 as shown above; Badalamenti ‘834 in view of Korn and further in view of Schmidt, and even further in view of Badalamenti ‘925 teach the limitations of claim 8 as shown above; Badalamenti ‘834 in view of Korn and further in view of Schmidt, and even further in view of Makled teach the limitations of claims 10 and 11 as shown above. Therefore, claims 1-20 are rejected under 35 U.S.C. 103. The Office has added additional citations to the references to set forth where the newly amended limitations are taught in these prior art rejections. 
The 35 U.S.C. 101 rejections to claims 18-20 are withdrawn in view of Applicant’s amendments filed 13 July 2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.B.W./Examiner, Art Unit 3667  

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

September 29, 2022